         Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 1 of 22



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                 SOUTHERN DIVISION

EUGENE SCALIA,            :
SECRETARY OF LABOR,
U.S. DEPARTMENT OF LABOR,                             :
                                                      :
                        Plaintiff,                    :
                                                      : Civil Action No.: 8:19-cv-00934-TDC
v.                                                    :
                                                      :
SOFIA & GICELLE, INC., et al.,                        :
                                                      :
                        Defendants.                   :


                 DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION
                  TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT


        Defendants Sofia & Gicelle, Inc. and Maria Aguilar (Defendants), through undersigned

counsel, and pursuant to Rule 56, Fed.R.Civ.P, hereby oppose Plaintiff’s Motion for Summary

Judgment (Motion). As set forth below, the Motion must be denied because genuine issues of

material fact exist.

        I.       Introduction

        Plaintiff’s Motion must be denied because Plaintiff’s Fair Labor Standards Act (FLSA)

claims rely on material facts which are in dispute, as detailed below. These disputed material

facts must be addressed at trial to resolve the key issues in this action, which include:

             •   Whether Defendants failed to correctly report the hours worked by their

                 employees;

             •   Whether Defendants’ tipped employees received sufficient tips to allow

                 Defendants to claim tip credits for minimum wage computation purposes;
         Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 2 of 22



             •   Whether Defendants’ non-tipped employees are owed minimum and overtime

                 wages;

             •   Whether Defendants are subject to the commission exemption for their tipped

                 employees’ overtime pay claims under section 7(i) of the FLSA;

             •   Whether Defendants incurred in FLSA recordkeeping violations; and

             •   Whether Defendants’ alleged FLSA violations were willful.

Defendants have cited sufficient material facts herein which establish the existence of genuine

issues of material facts to require the dismissal of Plaintiff’s Motion.

       II.       Factual Background

       Defendants have operated a sports bar in Suitland, Maryland --Fast Eddies Sports &

Billiards (Fast Eddies)-- since 2015. Defendant Sofia & Gicelle, Inc. (S&G) is the owner of the

business, and Defendant Maria Aguilar (Aguilar) is the sole shareholder of S&G Aguilar is a

Spanish-speaking immigrant with a 9th grade education, who had previously worked for 16 years

as a hotel housekeeper and waitress before opening the sports bar. She learned about the

minimum wage and overtime pay requirements during her previous employment experience.

She also has solicited and received payroll advice and counsel from S&G’s accountants, upon

whom she has relied to insure S&G’s employees’ minimum and overtime wages are paid

correctly as required by law.

       Fast Eddies is open seven (7) days a week, operates two (2) separate daily shifts (daytime

and nighttime), and regularly assigns its employees to one of these two daily shifts for not more

than 4 or 5 days a week. On Mondays, Tuesdays and Wednesdays, its slowest days, there is only

one bartender per shift, and one daily cook (Roberto Reyes, the kitchen manager, who is

Aguilar’s husband). The busiest days are Thursdays through Sundays, when several servers and



                                                  2
         Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 3 of 22



bartenders work each daily shift. This shift scheduling practice rarely if ever yields a workweek

exceeding 40 hours a week for each employee. The average work week for each employee is 20

to 35 hours a week.

       Fast Eddies employs servers, bartenders, cooks, busboys and dishwashers. The servers

and bartenders receive tips, allowing S&G to pay them a minimum base wage of $3.75 to $3.83

per hour (versus the standard federal minimum of $7.25 or local minimum of $11.50 or $12 per

hour), with the tip credit making up the rest of the legal minimum wage, as allowed by the

FLSA. The non-tipped employees (cooks, busboys and dishwashers) are paid the full local

minimum wage of between $11.50 to $12 an hour (in excess of the federal minimum wage). The

employees receive payroll checks every two weeks, covering their wages only, not their tips.

       Tips (including cash and credit card tips) are computed by and paid daily in cash to the

tipped employees. The amount of tips earned weekly exceed the minimum tip amounts

necessary to merit the FLSA tip credit. In addition to tips, the tipped employees are paid a

commission of $1 per drink and $20 per bottle sold to patrons. These commissions are also

computed by and paid in cash each day to the tipped employees. The commissions paid to each

tipped employee add up to several hundreds of dollars a week.

       The daily practice of cashing out the tips is done at the request of the servers and

bartenders, and the amount earned by each employee in daily tips is not reported to the

accounting firm for payroll purposes. The same is true of the commissions earned by the tipped

employees: these commissions are computed by and allocated in cash at the end of each day to

the tipped employees earning them, at their request, and are not reported to the accounting firm

for payroll purposes. The reason tips and commissions are not paid via payroll checks is because




                                                 3
         Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 4 of 22



the employees insist on receiving their tips and commissions on a daily basis, and to avoid

payment of higher income taxes.

        The payroll checks prepared by S&G’s accounting firm only pay for wages, and do not

include any payment for tips. The pay stubs list the required minimum total of tips necessary to

meet the tip credit for minimum wage purposes, in reliance of Defendants’ representation that a

larger amount of tips have been paid to their tipped employees. The tipped employees have

declared under oath that their tip income is well above the tip amounts listed in the payroll pay

stubs. Defendants’ accounting firm acknowledges it does not receive any tip and commission

data from Defendants for payroll purposes, and that the minimum tip income reported in payroll

records is calculated by the accounting firm and included for payroll compliance purposes under

Maryland state law. The accountants are not responsible for verifying the employee hours

reported by Defendants, nor the exact amount of tips received by the tipped employees, and have

no knowledge of the commissions earned by each employee. Contrary to Plaintiff’s assertion,

the accountants have never “manipulated” any payroll data provided by Defendants.

       The employees clock in and out each day on a computer monitor set up at the sports bar.

The hours worked by each employee are reported as they appear on the monitor to the

accounting firm’s payroll department by phone, email, fax, text or photo data. In those instances

where timesheets are missing, Defendants’ witnesses can confirm that the hours reported are

correct. Defendants’ payroll records evidence the hours worked by each employee.

       Plaintiff’s claim that Defendants are liable for minimum wage and overtime back wages

are incorrect and disputed by Defendants. Plaintiff wrongfully refuses to recognize Defendants’

right to the FLSA tip credit, based solely on Defendants’ failure to report the actual amount of

tips received by the tipped employees for payroll purposes. Plaintiff’s back wage computations



                                                 4
         Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 5 of 22



are therefore in error, due to Plaintiff’s wrongful refusal to recognize Defendants’ tip credit.

Likewise, Plaintiff also improperly refuses to recognize the liquor sales commissions received by

the tipped employees, thereby wrongfully denying Defendants’ right to exempt these

commissioned employees from the overtime requirements of the FLSA, as allowed under

Section 7(i), FLSA.

       As shown below in Part IV of this Opposition Memorandum, there is material

documentary and testimonial evidence to establish that:

       a) Defendants’ tipped employees regularly and consistently received sufficient tips to

              allow Defendants to claim the FLSA tip credit, thereby challenging and undermining

              Plaintiff’s minimum wage claims;

       b) Defendants’ tipped employees regularly and consistently received a sufficient amount

              of commissions to dismiss their overtime pay claims pursuant to the commission

              exemption under section 7(j), FLSA;

       c) Defendants’ tipped employees demanded daily cash payments of all tips and

              commissions, thereby barring them from asserting wage claims against Defendants

              under the in pari delicto equitable defense set forth in Jackson v. Egira, LLC , Case

              No.1:14-cv-03114-RDB, USDC MD (2016); and

       d) the non-tipped employees were at all times paid correct minimum wages, their

              weekly working hours were reported correctly, and did not work overtime hours.

       III.      Denial of Summary Judgment Standard

       A court must deny a motion for summary judgment where, as here, the moving party

cannot meet its burden of demonstrating that there is no genuine issue of material fact and that it

is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(c); Anderson v. Liberty Lobby,



                                                    5
          Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 6 of 22



Inc., 477 U.S. 242, 247-48 (1986). A genuine issue of material fact exists if “the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S.

at 248. In making this determination, a court may not decide issues of credibility, must view all

the facts and inferences in the light most favorable to the nonmoving party, and must deny

summary judgment where conflicting interests may be drawn from the facts. Id., at 255.

         Here, Plaintiff has failed to demonstrate that no genuine issue of material fact exists or

that he is entitled to judgment as a matter of law. Indeed, at a minimum this Court must

conclude that disputed issues of material fact exist that preclude summary judgment.

         IV. Undisputed Material Facts Evidencing Existence of Genuine Issues of Material

Facts1

                         A. Undisputed Material Facts Regarding Minimum Wage Claims

         1. Defendants at all times paid their tipped employees (i.e., servers and bartenders) the

         required minimum wage base rate ($3.63 to $3.83 per hour), taking into account the tip

         credit the employer is allowed under the FLSA to equal the applicable minimum wage.

         Exh. 5, Response to Interrog. No. 2, p. J.R. 0025; Exh. 14 (Fast Eddies Payroll Records),

         pgs. J.R. 0424-0488.

         2. Defendants’ tipped employees keep and do not report the cash and credit card tips they

         receive daily, at their request and behest; this practice by the tipped employees is

         motivated by their desire not to pay higher income taxes and to avoid having to wait two

         weeks before receiving their tip income via payroll check. Exh. 5, Response to Interrog.

         No. 5, p. J.R. 0026; Exh. 9 (Maria Aguilar Deposition), p. J.R. [62-65]; Exh, 12 (Martha




1
 All Exhibits referenced in this Opposition Memorandum are Plaintiff’s Exhibits accompanying his Motion for
Summary Judgment (ECF 38) as numbered in his Exhibit List (ECF 40).

                                                       6
 Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 7 of 22



Moscoso Deposition), pgs. J.R. 0182 and 0185-0186); Exh. 16 (Employee Statements),

pgs. J.R. 0599, 0601, 0603, 0609, 0617.

3. Defendants’ accountants regularly and correctly calculate and list a standard minimum

amount of tips received by each tipped employee for payroll purposes to establish

Defendants’ compliance with the FLSA’s and Maryland’s tip credit requirements. Exh.

12 (Martha Moscoso Deposition), pgs. J.R. 0182, 0184-0185.

4. Defendants’ tipped employees at all times receive weekly tip amounts in cash in excess

of the FLSA minimum wage tip credit minima. Exh. 16 (Employee Statements), pgs.

J.R. 0601, 0603, 0617, 0629-0630; Exh. 12 (Martha Moscoso Deposition), pgs. J.R.

0187-0188.

5. Defendants’ tipped employees earn between $100 to $500 in tips a week. Exh. 16

(Employee Statements), pgs. J.R. 0599, 0601, 0603, 0617, 0629); Exh. 18 (Maria Aguilar

Statements), p. J.R. 0651.

6. Defendants consistently and accurately report the weekly hours worked by their

employees to their accountants for payroll purposes. Exh. 12 (Martha Moscoso

Deposition), pgs. J.R. 0182-0183, 0186.

7. Defendants’ employees rarely work more than 40 hours a week because they are

assigned to one of two separate daily shifts. Exh. 10 (Maria Aguilar 30(B)(6) Deposition,

pgs. J.R. 0121, 0124-0125; Exh. 20 (Sample Fast Eddies Schedule, p. 0673; Exh. 13 (Fast

Eddies Time Cards); Exh. 14 (Fast Eddies Payroll Records).

8. Defendants’ tipped employees voluntarily and unilaterally contribute a $10 payment as

a gratuity to the person performing cleaning chores at Fast Eddies. Exh. 10 (Maria




                                          7
 Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 8 of 22



Aguilar 30(B)(6) Deposition), p. J.R. 0121; Exh. 16 (Employee Statements), pgs. J.R.

0599, 0629; Exh. 18 (Maria Aguilar Statements), p. J.R. 0654.

9. Defendants have never assessed or deducted any wages from any of their employees

due to patrons walking out of Fast Eddies without paying their tab. Exh. 18 (Maria

Aguilar Statements), p. J.R. 0652.

       B. Undisputed Material Facts Regarding Overtime Compensation Hours

             Worked Over 40

10. Defendants’ employees are mostly part-time employees who generally work under 40

hours a week. Exh, 13 (Fast Eddies Timecards); Exh. 18 (Maria Aguilar Statements), p.

J.R. 0651.

11. Defendants’ servers and bartenders are paid substantial weekly commissions by

Defendants for all liquor sales ordered by their patrons. Exh. 16 (Employee Statements),

pgs. 0630; Exh. 9 (Maria Aguilar Deposition), p 0094..

12. The cash commissions paid by Defendants to its tipped employees total $1.00 per

drink and $20 per bottle. Exh. 9 (Maria Aguilar Deposition), p. 0092; Exh. 16 (Employee

Statements), pgs. J.R. 0601, 0618, 0629.

13. The commissions paid to Defendants’ tipped employees amount to $100 a night and

$300 to $400 on weekends. Exh. 9 (Maria Aguilar Deposition), p. J.R. 0092; Exh. 16

(Employee Statements), p. 0630.

14. Defendants’ bartenders and servers compute and collect their commissions daily.

Exh. 9 (Maria Aguilar Deposition), pgs. J.R. 0092-0093; Exh. 16 (Employee Statements),

pgs. J.R. 0600




                                           8
 Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 9 of 22



15. Defendants’ bartenders and servers compute and collect their tips daily. Exh. 9 (Maria

Aguilar Deposition), pgs. J.R. 0092-0093.

16. The tips commissions earned by Defendants’ tipped employees are not reported to the

accountants at the request and the behest of these employees. Exh. 9 (Maria Aguilar

Deposition), p. J.R. 0092-0094.

       C. Undisputed Material Facts Regarding Recordkeeping

17. Defendants’ employees clock in and out at the beginning and the end of their shifts.

Exh. 10 (Maria Aguilar 30(B)(6) Deposition), pgs. 0126-0127; Exh. 13 (Fast Eddies

Timecards); Exh. 16 (Employee Statements), pgs. J.R. 0601, 0606, 0610, 0618.

18. Defendants have kept some records of hours worked and wages paid to their

employees. Exh. 13 (Fast Eddies Timecards), pgs. J.R. 0205-0422; Exh. 14 (Fast Eddies

Payroll Records), pgs. J.R. 0424-0488.

19. Aguilar has regularly reported the hours shown in the electronic monitor worked by

each of her employees to Defendants’ payroll accountants. Exh. 10 (Maria Aguilar

30(B)(6) Deposition), pgs. 0126-0128.

       D. Undisputed Material Facts Regarding Absence of “Willfulness” re

           Alleged FLSA Violations

20. Aguilar is a Spanish-speaking immigrant with a 9th grade education; after arriving in

the U.S. in 1986, she worked as a hotel housekeeper, a coffee bartender, and as a waiter.

Exh. 9 (Maria Aguilar Deposition), pgs. J.R. 080 and J.R. 082.

21. Aguilar is familiar with the FLSA minimum wage and overtime requirements and has

always relied on her accountants to set correct wage and pay rates for payroll purposes.




                                         9
Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 10 of 22



Exh. 9 (Maria Aguilar Deposition), pgs. J.R. 090-091 ; Exh. 18 (Maria Aguilar

Statements), p. J.R. 0652 and 0654.

22. Aguilar and S&G have never been sued prior to this action. Exh. 9 (Maria Aguilar

Deposition), p. J.R. 080.

       E. Undisputed Material Facts Regarding Plaintiff’s Computation of Back

           Wages

23. In computing back wages for alleged minimum wage violations, Plaintiff did not

include tips when computing back wages allegedly owed to employees. Exh. 19 (Claudia

Villarreal-Cuevas Declaration), p. 0667

24. Plaintiff did not account for the tips listed in Defendants’ payroll records. Exh. 19

(Claudia Villarreal-Cuevas Declaration), p. 0667

25. Plaintiff’s back wage computations do not acknowledge or recognize the daily

commissions paid to the tipped employees. Exh. 9 (Maria Aguilar Deposition), pgs. J.R.

0092-0093; Exh. 16 (Employee Statements), pgs. J.R. 0600 and 0630; Exh. 19 (Claudia

Villarreal Cuevas Declaration)

26. In computing back wages for minimum wages allegedly owed to employees in those

instances in which Defendants maintained payroll records specific to a particular

employee, Plaintiff subtracted the hourly rate actually paid that employee from the

federal minimum wage of $7.25 (depriving the Defendants from the tip credit). Exh. 19

(Claudia Villarreal Cuevas Declaration), p. J.R. 0668

27. In computing back wages for minimum wages allegedly owed to employees in those

instances in which Defendants maintained partial or incomplete payroll records, Plaintiff

assumed the employee had not been paid any part of the full federal minimum wage of



                                          10
        Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 11 of 22



        $7.25, and multiplying that amount by an average number of weekly hours worked. Exh.

        19 (Claudia Villarreal Cuevas Declaration), pgs. J.R. 0668-0669

        28. Plaintiff’s overtime back wage computations include back wages allegedly owed to

        FLSA exempt executive employees (e.g., salaried kitchen staff Roberto Reyes). Exh. 3,

        No. 40, p. J.R. 0017; Exh, 9 (Maria Aguilar Deposition), p. J.R. 0092; Exh. 19 (Claudia

        Villarreal Cuevas Declaration), p. J.R. 0670

        29. Plaintiff’s back wage computations include back wages allegedly owed to individuals

        who were employed by third parties and never employed by Defendants (i.e., Nancy and

        Tina Doe). Exh, 10 (Maria Aguilar 30(b)(6) Deposition, p. J.R. 0122; Exh. 19 (Claudia

        Villarreal Cuevas Declaration), p. J.R. 0670

        V. Legal Argument

        Plaintiff’s Motion must be denied because there are genuine issues of material fact in

dispute as to each of Plaintiff’s claims. The undisputed material facts listed in Part IV above

evidence the existence of genuine issues of material facts sufficient to defeat Plaintiff’s Motion.

These facts, which are all found in the Exhibits to Plaintiff’s Motion, establish that the following

overarching issues are both material and in dispute, and must therefore be decided at trial:

    •   Did the tipped employees (servers and bartenders) receive sufficient tips to allow

        Defendants the right to claim a tip credit for minimum wage purposes?

    •   Did the daily employee practice of cashing out and not reporting tips bar the tipped

        employees from asserting back wage claims pursuant to the equitable defense of in pari

        delicto?

    •   Did the non-tipped employees (cooks, busboys and dishwashers) receive the correct

        amount of minimum wages?



                                                 11
    Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 12 of 22



•   Are Plaintiff’s back wage computations incorrect and/or unreliable due to Plaintiff’s

    refusal to recognize a tip credit for Defendants?

•   Were the hours worked by Defendants’ employees reported correctly for payroll

    purposes?

•   Did the tipped employees receive liquor sales commissions to be exempt from overtime

    pay claims pursuant to section 7(i) of the FLSA?

•   Did Defendants engage in “willful” violations of the FLSA?

•   Did Defendants violate the recordkeeping requirements of the FLSA?

           1. Defendants have complied with FLSA and Maryland minimum wage

                requirements

           The facts establish that Defendants have paid their employees the correct amount

    of minimum wages. This is corroborated by the deposition testimony of Adriana Leon

    and Martha Moscoso, who are employed by Defendants’ accounting firm and have been

    involved in preparing Defendants’ payroll on a regular basis. They know the FLSA and

    Maryland minimum wage requirements for tipped and non-tipped employees.

    Defendants report the hours worked by their employees regularly to their accounting

    firm, and the accounting firm generates the payroll checks accordingly. Ms. Leon and

    Ms. Moscoso acknowledge that since Defendants do not report the amount of tips earned

    by each tipped employee, they list the necessary minimum of tips on the payroll stubs

    based on Defendants’ representation that these employees earn an excess of tips beyond

    the listed minimum.

           The employees’ own statements also acknowledge the substantial amount of tips

    they receive each week. Aguilar also attests to this fact.



                                             12
Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 13 of 22



       Plaintiff erroneously asserts that the absence of employer records regarding tip

payments permits Plaintiff to disallow Defendants’ right to a tip credit for FLSA

minimum wage purposes. Plaintiff takes the view that Defendants cannot claim the

FLSA tip credit due to inadequate record keeping, and therefore, that Defendants cannot

meet their burden to merit their right to assert the FLSA tip credit for their tipped

employees.

       The absence of adequate recordkeeping by an employer, in this instance regarding

tip payments, does not bar the employer from presenting documentary and testimonial

evidence regarding these payments. See, e.g., Almendarez v. J.T.T, 2010 U.S. Dist.

LEXIS 57371 (D.Md. June 8, 2010), in which the court, governed by the framework set

forth in Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 692 (1946), allowed

testimonial and documentary evidence from the defendant employer, in the absence of

employer records required by the FLSA, to decide an unpaid overtime claim.

       Inadequate recordkeeping does not signify ipso facto that an employer cannot

present other evidence regarding FLSA compliance. Aguilar’s testimony, along with the

testimony of Defendants’ employees, can serve to counter and overcome any evidence of

inadequate recordkeeping, as the courts have recognized. Employers, for example, are

allowed to rebut FLSA claims with testimony leading to a “just and reasonable” inference

as to hours worked. See, e.g, Kuebel v. Black & Decker, Inc., 643 F.3d 352 (2d Cir.

2011). When a jury rejects an FLSA plaintiff’s claim of unpaid overtime work on

credibility grounds, the absence of records is of no moment, according to Jarmon v.

Vinson Guard Services, 2012 U.S. App. LEXIS 18384 (11th Cir. 2012). In Jarmon,

Plaintiff asserted that he had worked 9 hours on a specific day, bringing his total hours



                                         13
Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 14 of 22



worked for the week to 56, above the 54 for which he was paid. Despite the jury’s

rejection of Plaintiff’s assertion, based on its evaluation of Jarmon’s testimony and that

of Defendant’s corporate representative, the district judge entered a judgment

notwithstanding the verdict, finding “[N]o reasonable jury [could] find that there wasn’t

some overtime that was not paid.” In reversing, the appeals court noted that “Nothing in

Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680 (1946) or its progeny requires a jury

to accept a plaintiff’s version of events when an employer has inadequate records.”

Because the jury’s factual finding led to a legally supportable conclusion that Plaintiff

was properly paid, the court vacated the district court’s judgment as a matter of law on

liability, and remanded for a new trial.

       In light of the above, Plaintiff has failed to demonstrate that no genuine issues of

material facts exist or that he is entitled to summary judgment as a matter of law.

       2. Defendants’ tipped employees are barred from back wage claims based

           upon the defense of in pari delicto

       The evidence shows that Defendants’ tipped employees have required that their

tips be cashed out on a daily basis, instead of allowing for the reporting of these tips

through payroll checks. The reason they cite for this practice is to underreport their true

income and because they want their tips on a daily basis, not every two weeks.

       In Jackson v. Egira, LLC, Case No. 1:14-cv-03114-RDB (USDC DMD),

Document 95 (Memorandum Opinion, April 18, 2016), the U.S. District Court for the

District of Maryland allowed a restaurant employer to pursue the equitable defense of in

pari delicto against tipped employees to bar their FLSA minimum wage and overtime

claims. The employer restaurant allegedly compensated its servers only in tips, and the



                                           14
        Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 15 of 22



       servers requested an off-the-books arrangement to avoid federal and state income taxes.

       The court stated that

                      For the in pari delicto defense to bar recovery under FLSA, the “plaintiff
                      [must] bear[] at least substantially equal responsibility for the violations he
                      seeks to address, and … preclusion of the suit would not substantially
                      interfere with the statute’s policy goals.” Lamonica v. Safe Hurricane
                      Shutters, Inc., 711 F.3d 1299, 1308 (11th Cir. 2013) (citing Bateman
                      Eichler, Hill Richards, Inc. v. Berner, 472 U.S. 299, 31011 (1985);
                      Official Comm. Of Unsecured Creditors of PSA, Inc. v. Edwards, 437 F.3d
                      1145, 1154 (11th Cir. 2006)). The plaintiff “must be an active, voluntary
                      participant in the unlawful activity that is the subject of the suit.: Pinter v.
                      Dahl, 486 U.S. 622, 636 (1988). (Memorandum Opinion, at pgs. 7-8).

               Plaintiff’s Motion should be dismissed to enable Defendants to present this
equitable defense at trial.

              3. Defendants have not violated its FLSA overtime obligations

              There is material evidence in the Exhibits presented with Plaintiff’s Motion

              showing that Defendants’ employees worked under 40 hours a week based on the

              fact they are assigned to

       one of two daytime shifts for less than five (5) days a week. Similarly, there is material

       evidence that there were substantial commissions paid to Defendants’ bartenders and

       servers sufficient to bar these employees form asserting overtime claims pursuant to the

       commission exemption in section 7(i), FLSA.

              In light of the above, Plaintiff has failed to demonstrate that no genuine issues of

       material facts exist as to the overtime claims or that he is entitled to summary judgment

       as a matter of law on his overtime claims.

              4. Defendants Have Complied with the FLSA Recordkeeping Requirements

              Plaintiff alleges that Defendants failed to maintain records and violated Section

       11 of the Act. The FLSA provides that every covered employer must "make, keep, and



                                                15
Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 16 of 22



preserve such records of the persons employed by him and of the wages, hours, and other

conditions and practices of employment maintained by him" and must "preserve [those]

records for such periods of time . . . as necessary or appropriate for the enforcement of

the provisions" of the Act. 29 U.S.C. § 211(c). According to Acosta v. At Home Pers.

Care Servs. LLC, No. 1:18-cv-549, p. 31 (E.D. Va. 2019), “[f]ailure to keep such records

subjects an employer to injunctive relief or, in the case of willful violations, a statutory

fine. See 29 U.S.C. §§ 215(a)(5), 216(a), 217.” In Acosta, the Court found that even

though the Defendant’s “incomplete, internally inconsistent, and difficult-to-access

records [did] not satisfy the Act's stringent recordkeeping requirements” this evidence

would not support a finding of willfulness or injunctive relief. (Id. at 31 - 33 and Ft. Note

28.)

       Defendants in the present case have kept some records of their employees’ time

worked and have produced employee time keeping records and payroll documentation.

This evidence disputes Plaintiff’s assertion that Defendants in the present case did not

maintain any records. Defendants use multiple formats for documenting their employees’

working hours. The principal method of documenting the employee time worked is the

electronic time keeping system; the second is the payroll registers; and last the payroll

paystubs

       Each employee logs into the electronic time keeping system upon arrival at work

and logs out when ending the work shift. The system documents the employee’s name,

pay rate, regular hours worked, overtime worked, and dates worked, among other

information. Next, Aguilar sends a wage and hour report to be processed for payroll to

the accounting firm on a bi-weekly basis. Aguilar has described these recordkeeping



                                          16
Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 17 of 22



practices in her deposition. The Payroll Registers contain total information for each

employee: including gross pay, total of each type of deduction, taxes, and net pay.

Lastly, the paystubs document the individual employee’s name, the hours worked, the

pay rate, the current gross amount paid, the net amount paid for the year to date, taxes

taken out of paycheck, the current net pay, standard amount of tips received, and other

information.

       Plaintiff erroneously asserts that the absence of employer records regarding tip

payments permits Plaintiff to disallow Defendants’ right to a tip credit for FLSA

minimum wage purposes. Plaintiff takes the view that Defendants cannot claim the

FLSA tip credit due to inadequate record keeping, and therefore, that Defendants cannot

meet their burden to merit their right to assert the FLSA tip credit for their tipped

employees.

       The absence of adequate recordkeeping by an employer does not bar the employer

from presenting documentary and testimonial evidence regarding these payments. See,

e.g., Almendarez v. J.T.T, 2010 U.S. Dist. LEXIS 57371 (D.Md. June 8, 2010), in which

the court, governed by the framework set forth in Anderson v. Mt. Clemens Pottery Co.,

328 U.S. 680, 692 (1946), allowed testimonial and documentary evidence from the

defendant employer, in the absence of employer records required by the FLSA, to decide

an unpaid overtime claim.

       Inadequate recordkeeping does not signify ipso facto that an employer cannot

present other evidence regarding FLSA compliance. Aguilar’s testimony, along with the

testimony of Defendants’ employees, can serve to counter and overcome any evidence of

inadequate recordkeeping, as the courts have recognized. Employers, for example, are



                                         17
Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 18 of 22



allowed to rebut FLSA claims with testimony leading to a “just and reasonable” inference

as to hours worked. See, e.g, Kuebel v. Black & Decker, Inc., 643 F.3d 352 (2d Cir.

2011). When a jury rejects an FLSA plaintiff’s claim of unpaid overtime work on

credibility grounds, the absence of records is of no moment, according to Jarmon v.

Vinson Guard Services, 2012 U.S. App. LEXIS 18384 (11th Cir. 2012). In Jarmon,

Plaintiff asserted that he had worked 9 hours on a specific day, bringing his total hours

worked for the week to 56, above the 54 for which he was paid. Despite the jury’s

rejection of Plaintiff’s assertion, based on its evaluation of Jarmon’s testimony and that

of Defendant’s corporate representative, the district judge entered a judgment

notwithstanding the verdict, finding “[N]o reasonable jury [could] find that there wasn’t

some overtime that was not paid.” In reversing, the appeals court noted that “Nothing in

Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680 (1946) or its progeny requires a jury

to accept a plaintiff’s version of events when an employer has inadequate records.”

Because the jury’s factual finding led to a legally supportable conclusion that Plaintiff

was properly paid, the court vacated the district court’s judgment as a matter of law on

liability, and remanded for a new trial.

       Therefore, there is a genuine issue of material fact as to whether Defendants

violated the FLSA recordkeeping requirements, for which reason Plaintiff’s Motion

should be dismissed.

       5. Defendants did not “willfully” violate the FLSA.

       There is no statutory definition of what is a “willful” violation of the FLSA. In

McLaughlin v. Richland Shoe Co., 486 U.S. 128 (1988), the U.S. Supreme Court said

willfulness is shown if “the employer knew or showed reckless disregard for the matter



                                           18
Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 19 of 22



of whether its conduct was prohibited by statute….” Id. at 133 (emphasis added). The

Court even indicated that an employer’s actions could be unreasonable while still falling

short of recklessness, such that the violation would not be “willful.” Id. at 134 n.13.

        As to inadequate recordkeeping, in Acosta v. At Home Pers. Care Servs. LLC, No.

1:18-cv-549, p. 31 (E.D. Va. 2019),, the Court found that even though the Defendant’s

“incomplete, internally inconsistent, and difficult-to-access records [did] not satisfy the

Act's stringent recordkeeping requirements” this evidence would not support a finding of

willfulness ....” (Id. at 31 - 33 and Ft. Note 28.)

        The FLSA’s “willfulness” standard requires Plaintiff to show that the employer

was (1) specifically aware of an FLSA overtime problem; (2) as it related to the specific

plaintiff(s) in question; (3) at the time of the overtime violations. See Souryavong v.

Lackawanna County, 872 F.3d 122 (Third Cir., 2017). The evidence on the record in our

case shows that Aguilar, a Spanish-speaking immigrant with a 9th grade education, relied

on her accountants and her own prior employment experience to handle her restaurant’s

wages and payroll. Aguilar was not aware she was in any way not complying with the

FLSA. Moreover, Plaintiff has presented no evidence establishing that Aguilar willfully

violated the requirements of the FLSA during the investigation period. Moreover,

Aguilar has testified that she had never been investigated before by Plaintiff, nor been the

subject of any lawsuits.

        In light of the fact that Plaintiff has not met its Souryayong burden, a finding of

“willfulness” against Defendants is inappropriate, and liability for a third year of FLSA

claims should be disallowed.




                                           19
Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 20 of 22



       6. Plaintiff’s Computation of Back Wages Allegedly Owed by Defendants Is

           Erroneous

       Plaintiff’s back wage computations are erroneous because they wrongfully fail to

take into account the tip credit for tipped employees, the commissions paid to the tipped

employees which exempt them from overtime pay claims, the data regarding the hours

worked and the existence of two daily shifts, and the existence of exempt employees and

nonemployees.

       In Claudia Villarreal Cuevas’ Declaration (Exh, 19), the Plaintiff’s Wage & Hour

lead investigator in this FLSA audit, she admits to the following under oath:

           •   That in computing the back wages allegedly owed by Defendants for

               alleged minimum wage violations, she did not include tips as tip credits

               “because [Defendants] admitted they did not monitor or maintain records

               of the amount of tips received.” Exh. 19, at p. J.R. 0667

           •   That her back wage calculations for alleged minimum wage violations

               were based on a combination of non-recognition of tip credits, averaging

               weekly hours worked by other employees with the same job title,

               assuming that no hourly wages were paid at all if no payroll records

               existed, etc. Exh. 19, pgs. J.R. 0667-0669.

           •   That her back wage calculations for alleged overtime violations followed

               the same false assumptions and premises, and also based on not

               recognizing tip credits or commissions, creating or rejecting averages of

               overtime hours based on other employees, etc. Exh. 19, pgs. J.R. 0669-

               0670



                                        20
        Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 21 of 22



              These erroneous calculations by Plaintiff total an egregious $366,411.54 in

       minimum wage back wages, and $47,552.86 in overtime back wages.

              VI.     Conclusion

              Given the existence of material facts in dispute regarding the validity of Plaintiff’s

       back wage calculations, the hours worked by each employee, the payment of minimum

       wages, the payment of tips and commissions, the existence of FLSA-exempt employees,

       the existence of third party employees, willfulness, compliance with recordkeeping—

       these are all factual issues that must be resolved at trial. The Court must therefore

       dismiss Plaintiff’s Motion for Summary Judgment.


Respectfully submitted,

 DATE: July 10, 2020


   /s/ Michael E. Veve                                         /s/ Manuel Geraldo___

 Michael E. Veve, Esquire                                    Manuel Geraldo, Esquire
 Lasa. Monroig & Veve, LLP                                   Robinson & Geraldo, PC
 5029 Backlick Road, Suite A                                 1316 Pennsylvania Avenue, S.E.
 Annandale, VA 22003                                         Washington, DC 20003
 Tel.: (202) 261-3524                                        Tel: (202) 544-2888
 Fax.: (202) 261-3514                                        Fax: (202) 547-8342
 e-mail: meveve@aol.com                                      e-mail: mgeraldo@rglaw.net

 Counsel for Defendants                                      Co-counsel for Defendants




                                                21
       Case 8:19-cv-00934-TDC Document 49 Filed 07/10/20 Page 22 of 22




                                       CERTIFICATION

          I, Michael E. Veve, hereby do certify that on this 10th day of July, 2020 a correct copy

  of the Defendants' Memorandum of Law in Opposition to Plaintiff’s Motion for Summary

  Judgment was filed with the Clerk of Court using CM/ECF system which will send

  notification of such filing to:


                       Chervonti Jones, Esquire
                       Office of the Regional Solicitor
                       U.S. Department of Labor
                       201 12th Street South
                       Arlington, VA 22202-5450
                       Tel.: 202-693-9373; Fax: 202-693-9392
                       e-mail: Jones.Chervonti.J@dol.gov


_/s/ Michael E. Veve___
Michael E. Veve, Esq.




                                               22
